                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

 TERRANCE MOORE ET AL,

          Plaintiffs,                                                     ORDER
    v.
                                                                Case No. 18-cv-930-wmc
 DAVID MAHONEY ET AL,

          Defendants.


         On December 4, 2018, plaintiff Cincrone Gresham, an inmate of Dane County Jail,

was assessed $6.03 as an initial partial filing fee in this case. Now, plaintiff has submitted a

motion to waive the initial partial filing fee, in which plaintiff states he does not currently

have funds available to submit the $6.03 initial partial filing fee due to being in the custody

of the Dane County Jail. Plaintiff has also submitted a letter swearing indigency in support of

his motion (dkt. 13). After re-evaluating the Inmate Account Statement plaintiff provided

(dkt. 7), it appears that plaintiff presently has no means with which to pay the filing fee or to

make an initial partial payment. Under these circumstances, the court will grant plaintiff’s

motion for leave to proceed without prepayment of the filing fee, but will not assess an initial

partial filing fee. Even if this court ultimately determines that plaintiff’s complaint cannot go

forward, plaintiff is advised that the full $350 filing fee for indigent litigants remains

plaintiff’s obligation. See 28 U.S.C. § 1915(b)(2).

         Because plaintiff is an inmate, plaintiff is subject to the Prison Litigation Reform Act,

which requires the court to screen the complaint to determine whether any portion is frivolous

or malicious, fails to state a claim on which relief may be granted or seeks monetary relief from

a defendant who is immune from such relief.
                                            ORDER

       IT IS ORDERED that,

       1.     The motion filed by plaintiff Cincrone Gresham to waive the $6.03 initial partial

filing fee in this case is GRANTED.




              Entered this 26th day of December, 2018.

                                      BY THE COURT:

                                      /s/

                                      PETER OPPENEER
                                      Magistrate Judge




                                              2
